DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present Office action is made in response to the amendment filed on 02/03/2021. It is noted that in the amendments applicant has made changes in the claims. Regarding to the claims, applicant has amended claims 1 and 7, and canceled claim 6. As amended, pending claims are claims 1-5, and 7-21.
Reason for Allowance
Claims 1-5, and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.
Regarding claim 1, the best prior art, Huang (U.S. PG-Pub No. 2017/0082833), teaches a camera optical lens (at least in Fig. 5 and para [0108]) comprising, from an object side to an image side in sequence: a first lens (Fig. 5: 310), a second lens (320), a third lens (330), a fourth lens (340), a fifth lens (350), and a sixth lens (360); wherein the first lens has a positive refractive power (para [109]), the second lens has a positive refractive power (para [0110]), the third lens has a negative refractive power (para [0111]), the fourth lens has a positive refractive power (para [0112]), the fifth lens has a negative refractive power (para [0113]), the sixth lens 
From Table 5: f = 3.27, f1 = 23.26, f2 = 2.99, n3 = 1.64, n5 = 1.661, d3 = 0.613, f6 = 10.47, and From Table in para [0119] TL = 4.87.
0.5≤fl/f≤l0 = 23.26/3.27 = 7.11;
1.7≤n3≤2.2 n3 = 1.64;
1.7≤n5≤2.2 n5 = 1.661;
0.08≤d3/TTL≤0.20 = 0.613/4.87 = 0.126;
0.9≤f6/f≤4.22 = 10.47/3.27 = 3.2;
0.90≤f2/f≤5.07 = 2.99/3.27 = 0.91;
where
f: a focal length of the camera optical lens;
f1: a focal length of the first lens;
f2: a focal length of the second lens;
f6: a focal length of the sixth lens;
n3: a refractive index of the third lens;
n5: a refractive index of the fifth lens;
d3: a thickness on-axis of the second lens;
TTL: a total optical length of the camera optical lens.
Huang teaches that the refractive index of the third lens and fifth lens are 1.64 and 1.661, but Huang fails to explicitly teach wherein the camera optical lens wherein the second lens has a convex object side surface and a concave image side surface; the camera optical lens further satisfies the following conditions:1.7≤n3≤2.2; 1.7≤n5≤2.2; and -3.49≤ (R3+R4)/(R3-R4) ≤-0.88

In the field of endeavor, Liu et al. (US 2019/0250368) teaches a camera lens (Fig. 1 and para [0001]: camera lens is described), where in the third lens and fifth lens formed of material having a refractive index of 1.7 or more (para [0038] and [0040]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the camera optical lens of Huang by utilizing third lens and fifth lens with a refractive index of 1.7 or more as taught by Liu in order to ensure good optical performance of the imaging system as described in para [0038] and [0040] of Liu.
Nevertheless, the combination of Huang fails to provide specific example of a camera lens wherein the second lens has a convex object side surface and a concave image side surface; the camera optical lens further satisfies the following conditions:
-3.49≤ (R3+R4)/(R3-R4) ≤-0.88; 
where R3: a curvature radius of the object side surface of the second lens; R4: a curvature radius of the image side surface of the second lens. Moreover, although Huang includes a disclosure that (R3+R4)/(R3-R4) = -0.267 (Table 5), it would not have been obvious to one having ordinary skill in the art at the time of the invention was filed to satisfy the claimed condition, as such a modification would have unpredictable effect on overall optical system. 
As such, the prior art of record, taken alone or in combination, fails to teach or reasonably suggest the details claim 1, specifically including the limitation: “the second lens has a convex object side surface and a concave image side surface; the camera optical lens further satisfies the following conditions: -3.49≤ (R3+R4)/(R3-R4) ≤-0.88.”
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heu et al. (US 2017/0123187), Huang (US 2015/0029599, US 2015/0319389), You (US 2016/0178871) disclose relevant camera lens, but fail to remedy the deficiencies of the prior art of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872